10F-3 Report CGCM International Equity Investments 9/1/2009 through 2/28/2010 Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund Cemex 9/22/2009 Calyon 5,479 $12.50 0.000% Cemex 9/22/2009 HSBC 5,479 $12.50 0.000% Cemex 9/22/2009 JPMorgan 19,174 $12.50 0.001% Cemex 9/22/2009 Santander 9,588 $12.50 0.001% China Longyuan Power. 12/4/2009 UBS 250,000 $8.16 0.012% Longtop Financial Technologies 11/18/2009 Deutsche Bank 800 $31.25 0.022% Longtop Financial Technologies 11/18/2009 Janney Montgomery 164 $31.25 0.004% Longtop Financial Technologies 11/18/2009 Kaufman Bros. 164 $31.25 0.004% Longtop Financial Technologies 11/18/2009 Macquirie Securities 164 $31.25 0.004% Longtop Financial Technologies 11/18/2009 Needham & Co., Inc. 164 $31.25 0.004% Longtop Financial Technologies 11/18/2009 William Blair 164 $31.25 0.004%
